Roe, C. J. This cause comes before the Court on stipulation filed by the parties wherein it is requested that the Court make an award in Claimant’s favor in the amount of $24,473.00. The Claimant, an Illinois corporation, being entitled to fees on amounts paid to subcontractors pursuant to a contract entered into with the Capital Development Board. The Claimant did not receive and has been denied its 25% fee on payments made to subcontractors alleged in the complaint. The Capital Development Board does not dispute the fact that the Claimant herein is entitled to fees on monies paid to the subcontractors, pursuant to the contract, which are the subject matter of this complaint, and that the sum of $24,473.00 is due and owing the Claimant. While this court is not bound by any stipulation made by the parties to a case, such a stipulation will not be rejected out of hand. It appears that the parties have carefully considered the merits of this claim. Such being the case, the Court allows the stipulation of the parties. It is hereby ordered that Claimant, D’Abar Builders, Inc., be awarded the sum of $24,473.00 (twenty-four thousand, four hundred and seventy-three dollars) in full and final satisfaction of all claims arising under cause No. 82-CC-1090.